Citation Nr: 1341959	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a June 2012 Travel Board hearing before the undersigned at the St. Petersburg, Florida RO.  The transcript of the hearing is of record.

The issues of entitlement to service connection for asthma and ulcerative colitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, VA received written notification, as well as notification at his hearing, from the Veteran that he wished to withdraw his appeal for service connection for sleep apnea; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to service connection for sleep apnea. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  The issue of entitlement service connection for sleep apnea, was developed for appellate consideration.  In correspondence dated and received in June 2012, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for sleep apnea.  The Veteran also stated at his June 2012 Travel Board hearing before the Board that he wished to withdraw the claim.  Therefore, this issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim. 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for service connection for sleep apnea, is dismissed.


REMAND

At the June 2012 Travel Board Hearing, the Veteran stated that he had been diagnosed with both asthma and ulcerative colitis and that both were related to his active duty service in the Persian Gulf.  The Veteran noted he had been exposed to burn pits while serving in the Persian Gulf.  His service treatment records indicated that he complained of respiratory and digestive system issues at various times.  Post-service treatment records indicated that the Veteran was indeed diagnosed with asthma and ulcerative colitis.  An examination to determine whether the Veteran has asthma and/or ulcerative colitis that is related to his active duty service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran.

2.  After all attempts have been made to obtain the above requested records, schedule the Veteran for an appropriate VA examination.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed asthma, in particular, whether the Veteran's asthma is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding the Veteran's contentions that he was exposed to burn pits during active duty service in the Persian Gulf and the in-service complaints of respiratory problems. 

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's asthma is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's asthma without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  After all attempts have been made to obtain the above requested records, schedule the Veteran for an appropriate VA examination.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed ulcerative colitis, in particular, whether the Veteran's ulcerative colitis is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding Veteran's active duty service in the Persian Gulf, the various disorders that the Veteran is currently diagnosed with, and the complaints of digestive issues during active duty service.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's ulcerative colitis is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's ulcerative colitis without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


